The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO  65101
Dear Secretary Blunt:
On September 17, 2001, you submitted to us a summary statement for the petition submitted by Steven L. Reed concerning a proposed constitutional amendment for Technology Parks.  The summary statement, prepared pursuant to Section 116.334, RSMo 2000, is as follows:
  Shall the Missouri Constitution be amended to impose for a period of one year a state sales/use tax of one-tenth of one percent to provide additional money for the State Economic Development Department to be used solely for the promotion and development of one or more "Technology Parks" in the state within a five year time frame, subject to the provisions of and to be collected as provided in the "Sales Tax Law" and the "Compensating Use Tax law" and subject to the rules and regulations promulgated in connection therewith?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement.  Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
JEREMIAH W. (JAY) NIXON
Attorney General